DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Status of the Application
	Claims 6, 7, and 25 have been cancelled. Claims 2, 8-11, 14, and 19-24 have been withdrawn. Claims 1, 3-5, 12, 13, 15-18, 26, and 27 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed after the mailing date of the final rejection on 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 4, 5, 16, 17, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall [US 2013/0038689 A1] in view of KIM (Hereafter, “Kim”) [US 2012/0194728 A1] in further view of Boemler [US 2006/0012836 A1] in even further view of Gillet [US 2017/0205341 A1].
In regards to claim 1, McDowall discloses a first optical device for use in endoscope procedures and operable to image in a first mode with white light ([0080] In one example, illuminator 210 provides white light illumination that illuminates tissue 203 in white light. In some implementations, illuminator 210 can also provide non-visible light that excites fluorescence and as well as a subset of the visible color components that make-up white light.) comprising: an image sensor assembly including a single and no more than one image sensor ([0018] In one aspect, the first and second image capture sensors are different areas on an image capture sensor chip. In yet another aspect, the first and second image capture sensors are two separate imaging areas on a single image capture sensor chip.), the single image sensor operable for capturing both white light images and fluoresced light images ([0084] Each one of image capture units 225R, 225L in endoscope 202 include, in one aspect, a single lens assembly for passing light received from tissue 203 to a sensor assembly. Light from tissue 203 may include visible spectrum light components reflected from a white light illumination source and fluorescence light (visible or non-visible) that originates at tissue 203, for example as the result of receiving energy from a fluorescence excitation illumination source. [0092] Light from lenses 304L and 304R passes to sensor assemblies 320L, 320R, respectively. Within sensor assemblies 320L, 320R, the light is received by beam splitters 331L and 331R, respectively in prism assemblies 330L, 330R. In one aspect, each of beam splitters 331L and 331R is implemented as a buried coated surface 331L, 331R. As explained more completely below, the coating or coatings on each of coated surface 331L, 331R are selected to provide a particular functionality. Coated surface 331L, 331R reflects a first portion of the light received from lens assembly 301L, 301R and transmits a second portion of the received light. For differentiation of features of tissue 303, the coated surface distinguishes between differences in polarization of the light received from lens assembly 301L, 301R. In still other aspects, the coated surface includes notch filters that also reflect portions of the received light and transmit other portions of the received light. [0093] Irrespective of the implementation of coated surfaces 331L, 331R, beam splitter 331L directs a first portion of the received light onto a first image capture sensor 310L, e.g., onto a surface 311L of image capture sensor 310L, in image capture unit 325L and transmits a second portion of the received light through beam splitter 331L. Similarly, beam splitter 331R directs a first portion of the received light onto a first image capture sensor 310R, e.g., onto a surface 311R of image capture sensor 310R, in image capture unit 325R and transmits a second portion of the received light through beam splitter 331R. [0101] FIG. 3B is similar to FIG. 3A, except endoscope 302B is a monoscopic endoscope, and the illumination is provided by an illuminator external to and not connected to endoscope 302B. However, in some aspects the illuminator is mounted on endoscope 302B. In endoscope 302B, elements 301, 304, 320, 330, 331, 340, 341, 350 310, 311, 315, 316, and 312B of image capture unit 325 are the same aselements 301L, 304L, 320L, 330L, 331L, 340L, 341L, 350L, 310L, 311L, 315L, 316L, and 312, respectively, and so the description of these elements is not repeated. An illumination source external to the endoscope may be used for the various described endoscope embodiments and aspects rather than, or in addition to, an illumination channel inside or mounted on the endoscope.); and a focus adjustment mechanism comprising a liquid-based([0115] In yet another aspect, element 485 represents a structure that includes liquid crystal cells that function as a variable focus lens when a control voltage is applied to the liquid crystal cells. The control voltage dynamically changes the refractive index profile of the material the light passes through. The liquid crystal cells can adjust the focus to a desired focal distance from infinity to ten centimeters with good optical performance. A liquid crystal cell having these performance characteristics is available as the LensVector.TM. AutoFocus element from LensVector, Inc. of Mountain View, Calif., US. (LENSVECTOR is a trademark of LensVector, Inc. in the United States.)), 
However, McDowall fails to explicitly disclose image in a first mode with white light at a first time interval and a second mode with fluoresced light outside the visible band at a subsequent, second time interval.
([0046] As illustrated in FIG. 3, when the infrared ray filter 210 is at the first position P1, an infrared ray component of the incident light L entering the lens barrel 500 is blocked. Thus, only a visible ray component of the incident light L enters the image sensor 100, so that it is possible to capture an image having colors similar to colors seen with the naked eyes.) and a second mode with fluoresced light outside the visible band at a subsequent, second time interval ([0048] FIG. 4 schematically illustrates the operational state of the camera module 2 in the nighttime photography. Referring to FIG. 4, the infrared ray filter 210 moves to the second position P2, and thus, is outside the optical path A1. Then, the dummy filter 220 is at the first position P1 in the optical path A1. [0049] Since the dummy filter 220 transmits both visible rays and infrared rays, incident light L that enters the lens barrel 500 passes through the lens 510, the variable focus liquid crystal lens 300, and the dummy filter 220, and then, reaches the image sensor 100. Thus, the image sensor 100 may sense both visible rays and infrared rays, thereby generating a recognizable image in an environment where the amount of visible rays is insufficient.) comprising: an image sensor assembly including a single and no more than one image sensor ([Fig. 3 and 4] image sensor 100), the single image sensor operable for capturing both white light images and fluoresced light images ([Abstract] The image sensor module includes an image sensor which converts light into an electrical signal; an infrared ray filter which is configured to be movable between a first position in an optical path of the light entering the image sensor and a second position outside the optical path of the light entering the image sensor, and decreases an amount of infrared rays entering the image sensor if the infrared ray filter is at the first position; and a variable focus liquid crystal lens which is disposed in the optical path.); and a focus adjustment mechanism comprising a liquid-based([Fig. 3 and 4] variable focus liquid crystal lens 300), wherein the focus adjustment mechanism is positioned in the first optical device and is configured to automatically adjust the focus of the first optical device ([0022] adjusting a focal length of the incident light by changing a focal length of a variable focus liquid crystal lens disposed in the optical path of the incident light, whereby the focus of the incident light is positioned on the image sensor) between two pre-determined states when the mode is switched from the white light mode to the fluoresced light mode ([0050] Thicknesses or refractive indexes of the dummy filter 220 and the infrared ray filter 210 may be different. Thus, if the dummy filter 220 is at the first position P1, a focus of the incident light L may deviate from the image sensor 100 as illustrated in FIG. 4 using a dotted line. As such, an image obtained via the image sensor 100 may be blurry. [0051] This problem may be addressed by changing the refractive index of the variable focus liquid crystal lens 300 by controlling a voltage between both terminals of the variable focus liquid crystal lens 300. That is, by controlling a focal length of the variable focus liquid crystal lens 300, it is possible to focus the incident light L correctly on the image sensor 100.), 

Gillet discloses an image sensor assembly including a single and no more than one image sensor, the single image sensor operable for capturing both white light images and fluoresced light images ([0003] The sensor is configured to obtain multiple images of the target object, wherein each image corresponds to a specific wavelength within a predetermined spectrum.); and a focus adjustment mechanism comprising a liquid-based, deformable lens ([0040] FIG. 6B is a diagram of an embodiment of a deformable lens 64. The objective lens 46 may also be used in this embodiment for dispersing the light, as mentioned above. The deformable lens 64 in this embodiment includes a glass base 66, a thin glass layer 68, and a soft polymer 70 between the glass base 66 and thin glass layer 68. The deformable lens 64 also includes one or more piezo-electric elements 72 formed around the edges of the thin glass layer 68. [0042] In other embodiments, the deformable lens may include first and second liquid media m1, m2, separated by a natural barrier. In this embodiment, a piezo-electric element 66 can be stimulated to cause it to press against a depressible wall at various pressures. The depressible wall can be depressed to various degrees causing the pressure of one medium to bulge out toward the other, depending on the particular pressure within the chambers in which the media m1, m2 are contained, thereby changing the optical properties and enabling auto-focus.), wherein the focus adjustment mechanism is positioned in the first ([0041] The piezo-electric elements 72 applies forces on the thin glass layer 68 based on the voltage applied to the piezo-electric elements 72. At zero volts, the piezo-electric elements 72 do not apply any force. As the voltage is increased, the piezo-electric elements 72 deform or bend the thin glass layer 68 to various degrees depending on the voltage applied. The bending of the thin glass layer 68 changes the optical focus. Therefore, the processor 40 is configured to control the deformable lens 64 to adjust the focus as needed to maintain the focal point of the corresponding wavelength being measured to the point 52 where the sensor 34 is located.), 
Boemler discloses an image sensor assembly including a single and no more than one image sensor ([Abstract] an image sensor unit), the single image sensor operable for capturing both white light images and fluoresced light images ([0028] The lens or lenses of the invention may be used to focus light or other electromagnetic radiation of any wavelength, in forming an image upon image sensor 224.); and a focus adjustment mechanism ([0029 and Fig. 3A] the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image) ([0030] In the embodiment illustrated in FIG. 3A, a piezoelectric material 226 is formed over conductor 229 which in turn is mounted to base 210 through attachment layer 230. Another conductor 250 is formed over piezoelectric material 226, and a die containing a pixel array, forming image sensor 224, is mounted to conductor 250.) ([0029] If lens 270 is formed having spherical surfaces, the focal distance may vary for different rays and thus produce spherical aberration (not shown). In addition, the focal length for different wavelengths may also differ and produce chromatic aberration (not shown). Nonetheless, the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image.) or an optional second optical device connected to the first optical device, or both.
It would have been obvious to modify the teachings of McDowall’s endoscope with the mode of visible light allowed to be imaged onto the image sensor, mode of visible and non-visible light allowed to be imaged onto the same image sensor, and the changing of the refractive index of the variable focus liquid crystal lens by controlling a voltage between both terminals of the variable focus liquid crystal lens as taught by Kim in order to control a focal 

In regards to claim 1212, the limitations of claim 1 have been addressed. Lomnes fails to explicitly disclose 5wherein the device is adapted to trigger the 6automatic focus adjustment when the device is toggled between the white light mode and the 7fluorescence mode between the first time interval and the second time interval.
Kim discloses wherein the device is adapted to trigger the 6automatic focus adjustment ([0050] Thicknesses or refractive indexes of the dummy filter 220 and the infrared ray filter 210 may be different. Thus, if the dummy filter 220 is at the first position P1, a focus of the incident light L may deviate from the image sensor 100 as illustrated in FIG. 4 using a dotted line. As such, an image obtained via the image sensor 100 may be blurry. [0051] This problem may be addressed by changing the refractive index of the variable focus liquid crystal lens 300 by controlling a voltage between both terminals of the variable focus liquid crystal lens 300. That is, by controlling a focal length of the variable focus liquid crystal lens 300, it is possible to focus the incident light L correctly on the image sensor 100.) when the device is toggled between the white light mode and the 7fluorescence mode between the first time interval ([0046] As illustrated in FIG. 3, when the infrared ray filter 210 is at the first position P1, an infrared ray component of the incident light L entering the lens barrel 500 is blocked. Thus, only a visible ray component of the incident light L enters the image sensor 100, so that it is possible to capture an image having colors similar to colors seen with the naked eyes.) and the second time interval ([0048] FIG. 4 schematically illustrates the operational state of the camera module 2 in the nighttime photography. Referring to FIG. 4, the infrared ray filter 210 moves to the second position P2, and thus, is outside the optical path A1. Then, the dummy filter 220 is at the first position P1 in the optical path A1. [0049] Since the dummy filter 220 transmits both visible rays and infrared rays, incident light L that enters the lens barrel 500 passes through the lens 510, the variable focus liquid crystal lens 300, and the dummy filter 220, and then, reaches the image sensor 100. Thus, the image sensor 100 may sense both visible rays and infrared rays, thereby generating a recognizable image in an environment where the amount of visible rays is insufficient.).
Gillet discloses wherein the device is adapted to trigger the 6automatic focus adjustment when the device is toggled between the white light mode and the 7fluorescence mode ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.).
It would have been obvious to modify the teachings of McDowall’s endoscope with the mode of visible light allowed to be imaged onto the image sensor, mode of visible and non-visible light allowed to be imaged onto the same image sensor, and the changing of the refractive index of the variable focus liquid crystal lens by controlling a voltage between both terminals of the variable focus liquid crystal lens as taught by Kim in order to control a focal length of the variable focus liquid crystal lens so it is possible to focus the incident light correctly on the image sensor [See Kim, 0051]. It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would 

In regards to claim 13, McDowall discloses a first optical device for use in endoscope procedures and operable to image in a first mode with white light ([0080] In one example, illuminator 210 provides white light illumination that illuminates tissue 203 in white light. In some implementations, illuminator 210 can also provide non-visible light that excites fluorescence and as well as a subset of the visible color components that make-up white light.) and comprising: an image sensor assembly including a single and no more than one image sensor ([0018] In one aspect, the first and second image capture sensors are different areas on an image capture sensor chip. In yet another aspect, the first and second image capture sensors are two separate imaging areas on a single image capture sensor chip.) operable for capturing both white light images and fluoresced light ([0084] Each one of image capture units 225R, 225L in endoscope 202 include, in one aspect, a single lens assembly for passing light received from tissue 203 to a sensor assembly. Light from tissue 203 may include visible spectrum light components reflected from a white light illumination source and fluorescence light (visible or non-visible) that originates at tissue 203, for example as the result of receiving energy from a fluorescence excitation illumination source. [0092] Light from lenses 304L and 304R passes to sensor assemblies 320L, 320R, respectively. Within sensor assemblies 320L, 320R, the light is received by beam splitters 331L and 331R, respectively in prism assemblies 330L, 330R. In one aspect, each of beam splitters 331L and 331R is implemented as a buried coated surface 331L, 331R. As explained more completely below, the coating or coatings on each of coated surface 331L, 331R are selected to provide a particular functionality. Coated surface 331L, 331R reflects a first portion of the light received from lens assembly 301L, 301R and transmits a second portion of the received light. For differentiation of features of tissue 303, the coated surface distinguishes between differences in polarization of the light received from lens assembly 301L, 301R. In still other aspects, the coated surface includes notch filters that also reflect portions of the received light and transmit other portions of the received light. [0093] Irrespective of the implementation of coated surfaces 331L, 331R, beam splitter 331L directs a first portion of the received light onto a first image capture sensor 310L, e.g., onto a surface 311L of image capture sensor 310L, in image capture unit 325L and transmits a second portion of the received light through beam splitter 331L. Similarly, beam splitter 331R directs a first portion of the received light onto a first image capture sensor 310R, e.g., onto a surface 311R of image capture sensor 310R, in image capture unit 325R and transmits a second portion of the received light through beam splitter 331R. [0101] FIG. 3B is similar to FIG. 3A, except endoscope 302B is a monoscopic endoscope, and the illumination is provided by an illuminator external to and not connected to endoscope 302B. However, in some aspects the illuminator is mounted on endoscope 302B. In endoscope 302B, elements 301, 304, 320, 330, 331, 340, 341, 350 310, 311, 315, 316, and 312B of image capture unit 325 are the same aselements 301L, 304L, 320L, 330L, 331L, 340L, 341L, 350L, 310L, 311L, 315L, 316L, and 312, respectively, and so the description of these elements is not repeated. An illumination source external to the endoscope may be used for the various described endoscope embodiments and aspects rather than, or in addition to, an illumination channel inside or mounted on the endoscope.); an optical assembly positioned in the first optical device, or in a second optical device that attaches to the first optical device, the optical assembly including one or more optical lens elements, all either fixed in place or adjustable by manual movements ([0114] Element 485 is optional and is illustrative of various features, either singly or in combination, that may be incorporated into the various lens assembly embodiments at various positions. In one aspect, element 485 represents a window for notch filters to block fluorescence excitation wavelengths. In another aspect, element 485 represents a focusing element. [0115] In another aspect, element 485 represents a plano-plano element. In yet another aspect, element 485 represents a structure that includes liquid crystal cells that function as a variable focus lens when a control voltage is applied to the liquid crystal cells.), and configured when attached to direct light received from a subject scene toward the image sensor assembly [Fig. 4B]; and a liquid-based ([0115 and Fig. 4B] In yet another aspect, element 485 represents a structure that includes liquid crystal cells that function as a variable focus lens when a control voltage is applied to the liquid crystal cells. The control voltage dynamically changes the refractive index profile of the material the light passes through. The liquid crystal cells can adjust the focus to a desired focal distance from infinity to ten centimeters with good optical performance. A liquid crystal cell having these performance characteristics is available as the LensVector.TM. AutoFocus element from LensVector, Inc. of Mountain View, Calif., US. (LENSVECTOR is a trademark of LensVector, Inc. in the United States.)) 
Kim discloses a first optical device ([0046] As illustrated in FIG. 3, when the infrared ray filter 210 is at the first position P1, an infrared ray component of the incident light L entering the lens barrel 500 is blocked. Thus, only a visible ray component of the incident light L enters the image sensor 100, so that it is possible to capture an image having colors similar to colors seen with the naked eyes.) and a second mode with fluoresced light outside the visible band at a second time interval ([0048] FIG. 4 schematically illustrates the operational state of the camera module 2 in the nighttime photography. Referring to FIG. 4, the infrared ray filter 210 moves to the second position P2, and thus, is outside the optical path A1. Then, the dummy filter 220 is at the first position P1 in the optical path A1. [0049] Since the dummy filter 220 transmits both visible rays and infrared rays, incident light L that enters the lens barrel 500 passes through the lens 510, the variable focus liquid crystal lens 300, and the dummy filter 220, and then, reaches the image sensor 100. Thus, the image sensor 100 may sense both visible rays and infrared rays, thereby generating a recognizable image in an environment where the amount of visible rays is insufficient.) and comprising: an image sensor assembly including a single and no more than one image sensor ([Fig. 3 and 4] image sensor 100) operable for capturing both white light images and fluoresced light images ([Abstract] The image sensor module includes an image sensor which converts light into an electrical signal; an infrared ray filter which is configured to be movable between a first position in an optical path of the light entering the image sensor and a second position outside the optical path of the light entering the image sensor, and decreases an amount of infrared rays entering the image sensor if the infrared ray filter is at the first position; and a variable focus liquid crystal lens which is disposed in the optical path.); an optical assembly positioned in the first optical device, or in a second optical device  that attaches to the first optical device, the optical assembly including one or more optical lens elements, all either fixed in place or adjustable by manual movements, and configured when attached to direct light received from a subject scene toward the image sensor assembly ([0043] Referring to FIGS. 3 and 4, the camera module 2 includes the image sensor module 1 of FIG. 1 and a lens barrel 500 connected to the image sensor module 1. [0044] The lens barrel 500 may be fixed to the image sensor module 1 or may be detachable from the image sensor module 1 to be separated and replaced. [0045] FIG. 3 schematically illustrates the operational state of the camera module 2 in daytime photography. As illustrated in FIG. 3, in the daytime photography, the infrared ray filter 210 is at the first position P1 and the dummy filter 220 is at the third position P3. Thus, light that enters the lens barrel 500 passes through a lens 510, the variable focus liquid crystal lens 300, and the infrared ray filter 210, and then, reaches the image sensor 100. Here, in order to allow a focus of incident light L entering the lens barrel 500 to be positioned on the image sensor 100, focal lengths of the lens 510 and the variable focus liquid crystal lens 300 are appropriately adjusted.); and a liquid-based ([Fig. 3 and 4] variable focus liquid crystal lens 300) in the first optical device optically arranged to be between the optical assembly and the image sensor [Fig. 3] and operable to automatically ([0022] adjusting a focal length of the incident light by changing a focal length of a variable focus liquid crystal lens disposed in the optical path of the incident light, whereby the focus of the incident light is positioned on the image sensor) 
Gillet discloses an image sensor assembly including a single and no more than one image sensor operable for capturing both white light images and fluoresced light images ([0003] The sensor is configured to obtain multiple images of the target object, wherein each image corresponds to a specific wavelength within a predetermined spectrum.); an optical assembly positioned in the first optical device, or in a second optical device  that attaches to the first optical device, the optical assembly including one or more optical lens elements, all either fixed in place or adjustable by manual movements [Fig. 6A-6B], and configured when attached to direct light received from a subject scene toward the image sensor assembly [Fig. 5]; and a liquid-based deformable lens in the first optical device ([0040] FIG. 6B is a diagram of an embodiment of a deformable lens 64. The objective lens 46 may also be used in this embodiment for dispersing the light, as mentioned above. The deformable lens 64 in this embodiment includes a glass base 66, a thin glass layer 68, and a soft polymer 70 between the glass base 66 and thin glass layer 68. The deformable lens 64 also includes one or more piezo-electric elements 72 formed around the edges of the thin glass layer 68. [0042] In other embodiments, the deformable lens may include first and second liquid media m1, m2, separated by a natural barrier. In this embodiment, a piezo-electric element 66 can be stimulated to cause it to press against a depressible wall at various pressures. The depressible wall can be depressed to various degrees causing the pressure of one medium to bulge out toward the other, depending on the particular pressure within the chambers in which the media m1, m2 are contained, thereby changing the optical properties and enabling auto-focus.) optically arranged to be between the optical assembly and the image sensor and operable to automatically adjust the focus of the first optical device ([Fig. 5-6B and 0041] The piezo-electric elements 72 applies forces on the thin glass layer 68 based on the voltage applied to the piezo-electric elements 72. At zero volts, the piezo-electric elements 72 do not apply any force. As the voltage is increased, the piezo-electric elements 72 deform or bend the thin glass layer 68 to various degrees depending on the voltage applied. The bending of the thin glass layer 68 changes the optical focus. Therefore, the processor 40 is configured to control the deformable lens 64 to adjust the focus as needed to maintain the focal point of the corresponding wavelength being measured to the point 52 where the sensor 34 is located.) 
Boemler discloses an image sensor assembly including a single and no more than one image sensor ([Abstract] an image sensor unit) operable for capturing both white light images and fluoresced light images ([0028] The lens or lenses of the invention may be used to focus light or other electromagnetic radiation of any wavelength, in forming an image upon image sensor 224.); an optical assembly positioned in the first optical device, or in a second optical device  that attaches to the first optical device, the optical assembly including one or more optical lens elements, all either fixed in place or adjustable by manual movements, and configured when attached to direct light received from a subject scene toward the image sensor assembly [Fig. 3A]; and a ([0029 and Fig. 3A] the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image)  wherein the automatic focus adjustment ([0030] In the embodiment illustrated in FIG. 3A, a piezoelectric material 226 is formed over conductor 229 which in turn is mounted to base 210 through attachment layer 230. Another conductor 250 is formed over piezoelectric material 226, and a die containing a pixel array, forming image sensor 224, is mounted to conductor 250.) compensates for a chromatic focal difference between the white light image and the fluoresced light image caused by the dispersive or diffractive properties of optical materials or optical design employed in an assembly construction of the first optical device ([0029] If lens 270 is formed having spherical surfaces, the focal distance may vary for different rays and thus produce spherical aberration (not shown). In addition, the focal length for different wavelengths may also differ and produce chromatic aberration (not shown). Nonetheless, the manual or autofocus operation of the invention, by employing, for example, a piezoelectric material biasing provides the capacity to automatically or manually correct for such aberrations and produce the desired focus of an image.) or the second optical device, or both.
It would have been obvious to modify the teachings of McDowall’s endoscope with the mode of visible light allowed to be imaged onto the image sensor, mode of visible and non-visible light allowed to be imaged onto the same image sensor, and the changing of the refractive index of the variable focus liquid crystal lens by controlling a voltage between both terminals of the variable focus liquid crystal lens as taught by Kim in order to control a focal length of the variable focus liquid crystal lens so it is possible to focus the incident light correctly on the image sensor [See Kim, 0051]. It would have been obvious to modify the teachings of McDowall and Kim with the deformable lens as taught by Gillet. The motivation behind this modification would have been to improve the sensing of the multiple in-focus images of the target object at multiple wavelengths [See Gillet]. It would have been obvious to modify the teachings of McDowall, Kim, and Gillet with the autofocus operation for the correction of the chromatic aberrations between the different wavelengths as taught by Boemler. The motivation behind this modification would have been to automatically correct the chromatic aberrations and produce the desired focus of the image [See Boemler].

In regards to claim 188, the limitations of claim 13 have been addressed. McDowall fails to disclose wherein the device is adapted to toggle the liquid- 13based deformable lens between two pre-determined states when the mode is switched from the 14white light mode to the fluoresced light mode.  
([0039] The variable focus liquid crystal lens 300 is a lens of which a refractive index varies according to variation of orientation of liquid crystal molecules, and may change its focal length by control of the controller 350 to apply a voltage between both terminals of the variable focus liquid crystal lens 300. [0040] The variable focus liquid crystal lens 300 is disposed at the optical path A1, and is fixed to the housing 400. That is, light passes through the variable focus liquid crystal lens 300 before the light enters the image sensor 100. [0045] FIG. 3 schematically illustrates the operational state of the camera module 2 in daytime photography. As illustrated in FIG. 3, in the daytime photography, the infrared ray filter 210 is at the first position P1 and the dummy filter 220 is at the third position P3. Thus, light that enters the lens barrel 500 passes through a lens 510, the variable focus liquid crystal lens 300, and the infrared ray filter 210, and then, reaches the image sensor 100. Here, in order to allow a focus of incident light L entering the lens barrel 500 to be positioned on the image sensor 100, focal lengths of the lens 510 and the variable focus liquid crystal lens 300 are appropriately adjusted. [0046] As illustrated in FIG. 3, when the infrared ray filter 210 is at the first position P1, an infrared ray component of the incident light L entering the lens barrel 500 is blocked. Thus, only a visible ray component of the incident light L enters the image sensor 100, so that it is possible to capture an image having colors similar to colors seen with the naked eyes. [0048] FIG. 4 schematically illustrates the operational state of the camera module 2 in the nighttime photography. Referring to FIG. 4, the infrared ray filter 210 moves to the second position P2, and thus, is outside the optical path A1. Then, the dummy filter 220 is at the first position P1 in the optical path A1. [0049] Since the dummy filter 220 transmits both visible rays and infrared rays, incident light L that enters the lens barrel 500 passes through the lens 510, the variable focus liquid crystal lens 300, and the dummy filter 220, and then, reaches the image sensor 100. Thus, the image sensor 100 may sense both visible rays and infrared rays, thereby generating a recognizable image in an environment where the amount of visible rays is insufficient. [0050] Thicknesses or refractive indexes of the dummy filter 220 and the infrared ray filter 210 may be different. Thus, if the dummy filter 220 is at the first position P1, a focus of the incident light L may deviate from the image sensor 100 as illustrated in FIG. 4 using a dotted line.  As such, an image obtained via the image sensor 100 may be blurry. [0051] This problem may be addressed by changing the refractive index of the variable focus liquid crystal lens 300 by controlling a voltage between both terminals of the variable focus liquid crystal lens 300.  That is, by controlling a focal length of the variable focus liquid crystal lens 300, it is possible to focus the incident light L correctly on the image sensor 100.).  
Gillet discloses wherein the device is adapted to toggle the liquid- 13based deformable lens between two pre-determined states when the mode is switched from the 14white light mode to the fluoresced light mode ([0034] In this embodiment, the processor 40 may be configured to control the focusing components of the chromatic aberration unit 22 for a particular wavelength and store the image sensed by the sensor 34 at the particular wavelength into memory 42. This process can be repeated for multiple wavelengths such that the processor-controlled auto-focusing components of the chromatic aberration unit 22 changes for each wavelength being sensed. [0036] FIG. 6A is a diagram showing an embodiment of a liquid lens 56 that may be used with the objective lens 46 for auto-focusing purposes. Based on input from the processor 40, the physical properties of the liquid lens 56 can be changed. The changes in physical properties thereby change the optical characteristics of the liquid lens 56 to enable focusing the light rays of different wavelengths on the single point 52. [0038] In operation, the objective lens 46 may disperse the light rays based on wavelength as mentioned above. Then, the liquid lens 56 can be adjusted to compensate for the chromatic aberrations. The liquid lens 56 can be controlled so as to focus the light of each respective wavelength onto the point (shown in FIG. 5) on the optical axis 26. Therefore, specific voltages can be applied across the terminals 58, 60 to achieve a desired curvature of the barrier 62 to focus the light of various wavelengths onto the point 52. [0039] According to other embodiments, the liquid lens may be configured using the electro-wetting principle to achieve an auto-focusing device. Other types of auto-focusing devices can be implemented using other known principles.).  
It would have been obvious to modify the teachings of McDowall’s endoscope with the mode of visible light allowed to be imaged onto the image sensor, mode of visible and non-visible light allowed to be imaged onto the same image sensor, and the changing of the refractive index of the variable focus liquid crystal lens by controlling a voltage between both terminals of the variable focus liquid crystal lens as taught by Kim in order to control a focal length of the variable focus liquid crystal lens so it is possible to focus the incident light correctly on the image sensor [See Kim, 0051]. It would have been obvious to modify the teachings of Lomnes with the teachings of Gillet. The motivation behind this modification would .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall in view of Kim in further view of Boemler in even further view of Gillet in even further view of Berci [US 2008/0303899 A1].
In regards to claim 3, the limitations of claim 1 have been addressed. Lomnes fails to explicitly disclose wherein the first optical device is a camera head that attaches to and detaches from the second optical device, and the second optical device is an endoscope.
Berci discloses wherein the first optical device is a camera head that attaches to and detaches from the second optical device, and the second optical device is an endoscope ([0017] The endoscopic camera head is designed to detachably couple with endoscopic lenses to obtain images from inside the body.).
It would have been obvious to modify the teachings of Lomnes with the detachable camera head from the endoscope body as taught by Berci. The motivation behind this modification would have been to improve the endoscopic imaging.

In regards to claim 154, the limitations of claim 13 have been addressed. McDowall fails to explicitly disclose wherein the first optical device is camera head 5that attaches to and detaches from the second optical device, and the second optical device is an 6endoscope.  
 ([0017] The endoscopic camera head is designed to detachably couple with endoscopic lenses to obtain images from inside the body.).
It would have been obvious to modify the teachings of Lomnes with the detachable camera head from the endoscope body as taught by Berci. The motivation behind this modification would have been to improve the endoscopic imaging.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482